F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                May 25, 2005
                        FOR THE TENTH CIRCUIT
                                                           PATRICK FISHER
                                                                      Clerk

ROSEMARY DENISE PRICE, United
States of America, ex rel.;
DAVID MARTIN PRICE, United
States of America, ex rel.,                       No. 04-3372
                                          (D.C. No. 04-CV-4058-RDR)
          Plaintiffs-Appellants,                    (D. Kan.)

  v.

HONORABLE KAY MCFARLAND,
in her individual and official capacity
as Chief Justice of the Supreme Court
of Kansas; HOWARD J. SCHWARTZ,
in his individual and official capacity
as Administrative Assistant to The
Chief Justice of the Supreme Court of
Kansas; HONORABLE MARLA J.
LUCKERT, in her individual and
official capacity as a Supreme Court
Judge in the Supreme Court of Kansas;
HONORABLE GARY W. RULON, in
his individual and official capacity as
Chief Administrative Judge of the
Kansas Appellate Court;
HONORABLE G. JOSEPH PIERRON,
JR., in his individual and official
capacity as an Appellate Court Judge
in the Kansas Appellate Courts;
HONORABLE HENRY W. GREEN,
JR., in his individual and official
capacity as an Appellate Court Judge
in the Kansas Appellate Courts;
HONORABLE LEE A. JOHNSON, in
his individual and official capacity as
an Appellate Court Judge in the
Kansas Appellate Courts; CAROL G.
GREEN, in her individual and official
capacity as Chief Administrative
Clerk in the Kansas Appellate Courts;
HONORABLE RICHARD D.
ANDERSON, in his individual and
official capacity as the Administrative
Judge of the Shawnee County District
Court, Topeka, Kansas; HONORABLE
ADRIAN J. ALLEN, in his individual
and official capacity as a Pro Tem
Judge in the Shawnee County District
Court, Topeka, Kansas; HONORABLE
FRANK J. YEOMAN, JR., in his
individual and official capacity as
Division 08 Judge in the Shawnee
County District Court, Topeka,
Kansas; HONORABLE WILLIAM F.
LYLE, JR., in his individual and
official capacity as a Pro Tem Judge
on the Shawnee County District Court,
Topeka, Kansas; ANGELA M.
CALLAHAN, in her individual and
official capacity as Adoption Clerk,
Shawnee County District Court,
Topeka, Kansas; NANCY J.
ESCALANTE, in her individual and
official capacity as Administrative
Clerk in the Shawnee County
District Court, Topeka, Kansas; KAY
FALLEY, in her individual and
official capacity as Chief
Administrative Clerk in the Shawnee
County District Court, Topeka,
Kansas; AUSTIN K. VINCENT, in his
individual and official capacity
as an Adoption Attorney in Topeka,
Kansas; BRUCE D. WOOLPERT, in
his individual and official capacity as
an adoption attorney in Topeka,


                                          -2-
Kansas; EDWARD L. BAILEY, in
his individual and official capacity as
outside appointed council for the City
of Topeka, Kansas; ROBERT D.
HECHT, in his individual and official
capacity as District Attorney of
Shawnee County, Topeka, Kansas;
KAREN C. WITTMAN, in her
individual and official capacity as
Assistant District Attorney of Shawnee
County, Topeka, Kansas; JOHN J.
KNOLL, in his individual and official
capacity as Assistant City Attorney of
Topeka, Kansas; STEVE SMITH, in
his individual and official capacity as
Senior Registered Agent to the
F.B.I., Topeka, Kansas; KEVIN
STAFFORD, in his individual
and official capacity as Senior
Registered Agent to the F.B.I., Kansas
City, Missouri; RANDY
HENDERSHOT, in his individual and
official capacity as Senior Registered
Agent, U.S. Attorneys' Office, Topeka,
Kansas; ERIC MELGREN, in his
individual and official capacity as an
Assistant U.S. Attorney, Topeka,
Kansas; DAVID D. PLINSKY, in his
individual and official capacity as an
Assistant U.S. Attorney, Topeka,
Kansas; PHIL KLINE, in his
individual and official capacity as the
Attorney General of the State of
Kansas; STEVE PHILLIPS, in his
individual and official capacity as the
Assistant Attorney General of the




                                          -3-
    State of Kansas; RON PATTERSON,
    in his individual and official capacity
    as a Kansas State Highway Patrolman,

             Defendants-Appellees.




                              ORDER AND JUDGMENT          *




Before ANDERSON , BALDOCK, and BRORBY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiffs-appellants Rosemary Denise Price and David Martin Price appeal

from the order and the related judgment entered by the district court dismissing

their complaint under Fed. R. Civ. P. 12(b)(1), 12(b)(6), and 12(c). Our

jurisdiction arises under 28 U.S.C. § 1291. Because we have determined that this

appeal is frivolous, we deny plaintiffs’ application to proceed in forma pauperis,

and we dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(I).

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                              -4-
      As summarized by the district court,

             Plaintiffs . . . are proceeding pro se . Generally, their 110-page
      complaint asserts that they have spoken out regarding numerous
      matters of public interest in Topeka, Kansas including law
      enforcement issues, misappropriation of funds, the bonding out of
      persons charged with crimes in Shawnee County, and the election of
      judges. They further assert that defendants have retaliated against
      them and others associated with them because of their protected
      speech. This retaliation has allegedly occurred in the prosecution of
      a traffic charge . . . against plaintiff David Price, an adoption case
      involving a baby fathered by David Price, a petition for the
      termination of parental rights of David Price, and in other actions
      involving persons associated with plaintiffs. The complaint also
      asserts that certain defendants failed to investigate plaintiffs’ claims
      of illegal and unethical conduct.

             ....

            Plaintiffs list a multitude of federal statutes in their complaint:
      42 U.S.C. §§ 1981, 1983, 1985(2), 1985(3), 1986 and 1988; 18
      U.S.C. §§ 1512-1515, 1961-1968; 28 U.S.C. § 1343; 31 U.S.C.
      § 3730; and the Indian Child Welfare Act. Plaintiffs also list a
      number of constitutional provisions, Kansas statutory sections,
      canons of judicial conduct, state court rules and uniform statutes.

R., Vol. I, Doc. 105 at 2-3 (footnote omitted).

      In a very thorough and well-reasoned thirty-eight page order, the district

court dismissed all of plaintiffs’ claims based on twenty separate rulings.

Specifically, the court concluded that:

      1. Plaintiffs’ motion to recuse “all Kansas, Missouri and Tenth
      Circuit judges, justices and magistrates . . . from this case” was
      without merit. Doc. 105 at 5.




                                          -5-
      2. Plaintiffs’ claims for injunctive relief relating to the state-court
      child custody and adoption cases and other state court cases were
      jurisdictionally barred by the Rooker-Feldman doctrine. 1 Doc. 105 at
      8-9.

      3. The allegations in plaintiffs’ complaint were insufficient to state a
      claim under the qui tam provisions of the False Claims Act, 31
      U.S.C. § 3730(b). Doc. 105 at 10.

      4. “Plaintiffs cannot bring a civil action to recover upon the alleged
      violation of criminal statutes or initiate criminal enforcement actions
      as a private citizen.” Id.

      5. The allegations in plaintiffs’ complaint were insufficient to state a
      claim under the Racketeering Influenced and Corrupt Organizations
      Act, 18 U.S.C. §§ 1961-68. Doc. 105 at 11-13.

      6. The allegations in plaintiffs’ complaint were insufficient to state
      claims under 42 U.S.C. §§ 1981, 1985, or 1986. Doc. 105 at 13-14.

      7. “Plaintiffs have no cause of action directly under the United
      States Constitution against state and local officials.” Id. at 15.

      8. The allegations in plaintiffs’ complaint were insufficient to state a
      claim for injunctive relief with regard to alleged future harms. Id. at
      16.

      9. Plaintiffs’ claims against the named state prosecutors were either
      barred by the doctrine of prosecutorial immunity,        id. at 18-19, 27, or
      failed to state a claim because “[t]here is no constitutional or
      statutory right to have an investigation undertaken by a government
      official or agency,” and “[e]ven if there was such a right, defendants
      . . . would be entitled to qualified immunity from liability,”      id. at 19-
      20.




1
      See Dist. of Columbia Ct. of App. v. Feldman , 460 U.S. 462, 482 (1983);
Rooker v. Fid. Trust Co. , 263 U.S. 413, 414-16 (1923).

                                           -6-
10. Plaintiffs’ claims against the named state court judges were
either barred by the doctrine of judicial immunity,   id. at 20-23, or
failed to state a claim because “there is no right to have an
investigation performed or, if there was, the defendant judges were
entitled to qualified immunity,” id. at 23.

11. “[P]laintiffs do not have standing to object to a disciplinary
complaint made against their [former] attorney.”   Id. at 24.

12. “Plaintiffs allege no facts in their complaint which state a claim
that they were denied meaningful access to the courts by reason of
any action by the defendant judges.”    Id.

13. The allegations in plaintiffs’ complaint were insufficient to state
a claim against the named state-court clerks. Id. at 25-27.

14. “[A]ny alleged violation of state open meetings or open records
laws does not state a claim for the violation of federal law.” Id. at
27.

15. Plaintiffs failed to state a claim for malicious prosecution
against defendant Patterson.    Id. at 27-28.

16. The allegations in plaintiffs’ complaint were insufficient to state
claims against the named private attorneys.  Id. at 28-31.

17. Plaintiffs failed to state claims against the named attorneys from
the United States Attorney’s Office for the District of Kansas and the
named agents from the Federal Bureau of Investigation because
“there is no constitutional right to have government officials
investigate claims or reports of wrongdoing and, even if there were
such a right, defendants would be entitled to qualified immunity.”
Id. at 31-32.

18. Plaintiffs’ claim against defendant Knoll for malicious
prosecution was barred by the doctrine of prosecutorial immunity.
Id. at 34.

19. The allegations in plaintiffs’ complaint were insufficient to state
a claim against defendant Plinsky.   Id. at 34-36.

                                   -7-
       20. Having dismissed all of plaintiffs’ federal claims, there was “no
       good reason” to exercise supplemental jurisdiction over plaintiffs’
       state-law claims. Id. at 37.

       Plaintiffs have submitted an application to this court for leave to proceed in

this appeal in forma pauperis. In order to be granted leave to proceed on appeal

in forma pauperis, plaintiffs must show the existence of reasoned, nonfrivolous

arguments on the law and the facts in support of reversing the district court’s

dismissal of their action.   See DeBardeleben v. Quinlan , 937 F.2d 502, 505

(10th Cir. 1991). In addition, this court must dismiss an in forma pauperis appeal

if it determines that the appeal is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i);   see

also Stafford v. United States   , 208 F.3d 1177, 1179 n.4 (10th Cir. 2000) (“[W]hen

an appeal is found frivolous in connection with a procedural review [by this

court] of the appellant’s right to proceed in forma pauperis . . ., dismissal is

mandated under 28 U.S.C. § 1915(e)(2)(B).”). An appeal is frivolous if “it lacks

an arguable basis in either law or fact.”    Thompson v. Gibson , 289 F.3d 1218,

1222 (10th Cir. 2002).

       In their opening and reply briefs, plaintiffs have failed to set forth any

specific, nonconclusory arguments explaining why the district court’s rulings

were erroneous. For example, instead of addressing the district court’s specific

rulings with respect to the immunity and the recusal issues, plaintiffs make




                                             -8-
conclusory statements such as the following throughout their opening and reply

briefs:

      After submitting a request for recusal of the 10th Circuit District
      Court Judges, as well as, Patrick Fisher of the 10th Circuit Court of
      Appeals, the continued pattern of practice continues up the ranks as
      judges ignore requests for recusal and respond to the matters before
      them, granting all of the Defendants immunity in this matter, causing,
      yet, more appearance of conspiring to covering up the crimes of the
      lower Courts, as well as, our elected officials.

Aplt. Opening Br. at 1. Similarly, plaintiffs have failed to explain the specific

factual background of each of their claims for relief. Instead, plaintiffs make

sweeping generalizations such as the following to describe their claims, which

now apparently include the federal judiciary as a putative defendant:

             The Defendants of this action hold and retain governmental
      occupational titles which unconstitutionally grant them protection
      from prosecution for their wrongdoings, i.e., violations of
      Constitutional Rights, violations of Civil Rights, violations of Local,
      State, and Federal Laws, upon the citizens, to include that which was
      done to [plaintiffs] of this action.

             ....

             The Appellants enter the following matters for which evidence
      exists in judicial records . . .:

      a). Misuse of the Federal District Courts in the Tenth Circuit as a
      racketeering enterprise, as all of the Defendants were granted
      immunity though the records show that crimes, to include violations
      of [plaintiffs’] Constitutional and Civil Rights, have been
      committed . . . .




                                         -9-
       b). Misuse of the Federal District Courts in the Tenth Circuit in a
       pattern of obstruction of justice, as Pro Se Litigants are being
       penalized for appearing Pro Se . . . .

       c). Misuse of the Federal District Courts in the Tenth Circuit in
       subverting civil and constitutional rights and protections.

              The documented judicial misconduct includes, for instance: A
       pattern of documented civil rights and criminal violations by Federal
       District Court in the Tenth Circuit judges . . . .

Id. at 1, 9-10.   2



       In this circuit, “[a]rguments inadequately briefed in the opening brief are

waived.” Adler v. Wal-Mart Stores, Inc.     , 144 F.3d 664, 679 (10th Cir. 1998);   see

also Lifewise Master Funding v. Telebank     , 374 F.3d 917, 927 n.10 (10th Cir.




2
       Indeed, even when plaintiffs made an overt attempt to set forth the
particular facts that support their claims, the facts they relied upon are wholly
conclusory:

       [Plaintiffs] state that they did not fail to plead the particulars of any
       fraud which might possibly serve as the basis for the Qui Tam; Who:
       the Named Defendants of this action: What: violations of laws and
       Constitutionally protected Rights so as to protect the level beneath
       them, and associated with them, all to defend the Free Federal Money
       allocated to the respective areas of expertise; When: listed
       throughout the assigned case numbers associated with this Appeal;
       Where: in the State of Kansas . . .; and How: by any means as they
       see fit, to include kidnaping, destruction of life, liberty, and the
       pursuit of happiness, and strong arming the citizens to include
       [plaintiffs] to comply with the ‘scheme of things’ or face the
       consequences.

Aplt. Reply Br. at 5-6.

                                           -10-
2004) (holding that appellant waived its right to appeal the rulings of the district

court that it did not substantively address in its opening brief);   Wilburn v.

Mid-South Health Dev., Inc. , 343 F.3d 1274, 1281 (10th Cir. 2003) (“We . . . will

not consider issues that are raised on appeal but not adequately addressed.”); Fed.

R. App. P. 28(a)(9)(A) (“[A]ppellant’s] argument . . . must contain . . .

appellant’s contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies.”). Because plaintiffs have

failed to adequately challenge the rulings of the district court, we conclude that

this appeal is frivolous.

       Accordingly, we DENY plaintiffs’ application to proceed in forma

pauperis, and we DISMISS this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

We also DENY the motions to supplement the record that plaintiffs filed in this

court on January 25, 2005, April 22, 2005, and May 10, 2005. Finally, we have

reviewed the motion for clarification that plaintiffs filed in this court on May 23,

2005. In light of the filing of this order and judgment, we have determined that

there is no need for any clarification regarding the order that was entered in this




                                             -11-
matter on May 13, 2005. We therefore DENY plaintiffs’ motion for clarification

as moot.

                                                 Entered for the Court


                                                 Bobby R. Baldock
                                                 Circuit Judge




                                      -12-